


Exhibit 10.3

GUARANTY AGREEMENT

        This Guaranty Agreement (this "Guaranty") is made as of October 30,
2002, by [Name of guarantor and spouse if applicable] ("Guarantor"), in favor of
KENT CENTRAL, L.L.C., a Washington limited liability company (together with its
universal successors, participants and assigns "Lender").

PRELIMINARY STATEMENTS

        A.    Lender has agreed to make a loan (the "Loan") to Tully's Coffee
Corporation, a Washington corporation ("Borrower"), in the maximum principal
amount of Two Million Eight Hundred Ninety Thousand Thirty Seven and 09/100
Dollars ($2,890,037.09). Guarantor acknowledges that Lender would not make the
Loan to Borrower without Guarantor's execution and delivery to Lender of this
Guaranty.

        B.    The Loan is, or will be, evidenced by that certain Promissory Note
of even date, executed by Borrower and payable to the order of Lender in the
principal face amount of Two Million Eight Hundred Ninety Thousand Thirty Seven
and 09/100 Dollars ($2,890,037.09) (such note, as it may hereafter be renewed,
extended, supplemented, increased or modified and in effect from time to time,
and all other notes given in substitution therefor, or in modification, renewal,
or extension thereof, in whole or in part, is herein called the "Note").

        C.    In connection with the Loan, Borrower has executed that certain
Security Agreement of even date herewith (the "Security Agreement") and other
guarantors have executed guaranties similar to this Guaranty (the "Other
Guaranties"). The Note, this Guaranty, the Other Guaranties and the Security
Agreement, and all other documents now or hereafter securing, guaranteeing or
executed in connection with the Loan, are, as the same have been or may be
amended, restated, modified or supplemented from time to time, herein sometimes
called individually a "Loan Document" and together the "Loan Documents". As used
herein, the term "Loan Documents" shall expressly exclude that certain Lease
Agreement dated August 16, 1999, entered into between Borrower and Lender,
including any and all amendments thereto.

STATEMENT OF AGREEMENTS

        For good and valuable consideration, the receipt and adequacy of which
are hereby acknowledged, and as a material inducement to Lender to extend credit
to Borrower, Guarantor hereby guarantees to Lender the prompt and full payment
and performance of the indebtedness and obligations described below in this
Guaranty (collectively called the "Guaranteed Obligations"), this Guaranty being
upon the following terms and conditions:

        1.    Guaranty of Payment.    Guarantor hereby unconditionally and
irrevocably guarantees to Lender the payment when due and before the occurrence
of an Event of Default, whether by lapse of time, by acceleration of maturity,
or otherwise, of all principal, interest (including, but not limited to,
interest accruing after the commencement of any bankruptcy or insolvency
proceeding by or against Borrower, whether or not allowed in such proceeding),
fees, late charges, prepayment fees, costs, expenses, and other sums of money
now or hereafter due and owing, or which Borrower is obligated to pay, pursuant
to (a) the terms of the Note or any other Loan Documents, including any
indemnifications contained in the Loan Documents, now or hereafter existing, and
(b) all renewals, extensions, refinancings, modifications, supplements or
amendments of such indebtedness, or any of the Loan Documents, or any part
thereof (the indebtedness described in clauses (a) and (b) above in this
Section 1 is herein collectively called the "Indebtedness"). This Guaranty
covers the Indebtedness, whether presently outstanding or arising subsequent to
the date hereof, including all amounts advanced by Lender in stages or
installments. The guaranty of Guarantor as set forth in this Section 1 is a
continuing guaranty of payment and not a guaranty of collection. Lender may loan
money and provide business and financial accommodations to or for the benefit of
Borrower in excess of the Indebtedness without affecting Guarantor's obligations
to Lender under this Guaranty.

--------------------------------------------------------------------------------


        2.    Primary Liability of Guarantor.    

        (a)  This Guaranty is an absolute, irrevocable and unconditional
guaranty of payment and performance. Guarantor shall be liable for the payment
and performance of the Guaranteed Obligations as a primary obligor. This
Guaranty shall be effective as a waiver of, and Guarantor hereby expressly
waives, any and all rights to which Guarantor may otherwise have been entitled
under any suretyship laws in effect from time to time, including any right or
privilege, whether existing under statute, at law or in equity, to require
Lender to take prior recourse or proceedings against any collateral, security or
other party whatsoever.

        (b)  As used herein, the term "Event of Default" means the occurrence of
one or more of the following events, individually or collectively: (i) default
by Borrower in payment or performance of the Guaranteed Obligations, or any part
thereof, when such indebtedness or performance becomes due, either by its terms
or as the result of the exercise of any power to accelerate; (ii) the failure of
Guarantor to perform completely and satisfactorily the covenants, terms and
conditions of any of the Guaranteed Obligations; (iii) the dissolution or
insolvency of Guarantor, or the appointment of a conservator for Guarantor, and
such Guarantor is not replaced by another Guarantor satisfactory to Lender
within thirty (30) days after the occurrence of such event; (iv) the inability
of Guarantor to pay debts as they mature; (v) an assignment by Guarantor for the
benefit of creditors; (vi) the institution of any proceeding by or against
Guarantor in bankruptcy or for a reorganization or an arrangement with
creditors, or for the appointment of a receiver, trustee or custodian for any of
them or for any of their respective properties; (vii) the determination by
Lender in good faith that a material adverse change has occurred in the
financial condition of Guarantor; (viii) the issuance of a writ or order of
attachment, levy or garnishment is issued against Guarantor; (ix) the falsity in
any material respect of, or any material omission in, any representation made to
Lender by Guarantor; or (x) any transfer of substantially all of the assets of
Guarantor, without the Lender's prior consent.

        (c)  Upon the occurrence of any Event of Default, the Guaranteed
Obligations, for purposes of this Guaranty, shall be deemed immediately due and
payable at the election of Lender, and Guarantor shall, on demand and without
presentment, protest, notice of protest, further notice of nonpayment or of
dishonor, default or nonperformance, or notice of acceleration or of intent to
accelerate, or any other notice whatsoever, without any notice having been given
to Guarantor prior to such demand of the acceptance by Lender of this Guaranty,
and without any notice having been given to Guarantor prior to such demand of
the creating or incurring of such indebtedness, all such notices being hereby
waived by Guarantor, pay the amount due to Lender, and pay all damages and all
costs and expenses that may arise in consequence of such Event of Default
(including all attorneys' fees and expenses, investigation costs, court costs,
and any and all other costs and expenses incurred by Lender in connection with
the collection and enforcement of the Note or any other Loan Document), whether
or not suit is filed thereon, or whether at maturity or by acceleration, or
whether before or after maturity, or whether in connection with bankruptcy,
insolvency or appeal. It shall not be necessary for Lender, in order to enforce
such payment by Guarantor, first to institute judicial or non-judicial
foreclosure or pursue or exhaust any rights or remedies against Borrower or
others liable on such indebtedness, or to enforce any rights against any
security that shall ever have been given to secure such indebtedness, or to join
Borrower or any others liable for the payment of the Guaranteed Obligations or
any part thereof in any action or proceeding to enforce this Guaranty, or to
resort to any other means of obtaining payment or performance of the Guaranteed
Obligations; provided, however, that nothing herein contained shall prevent
Lender from foreclosing any security agreement (a "Security Agreement") now or
hereafter securing all or any part of the Guaranteed Obligations, or from
exercising any other rights or remedies under the Loan Documents, and if such
foreclosure or other right or remedy is availed of, only the net proceeds
therefrom, after deduction of all charges and expenses of every

2

--------------------------------------------------------------------------------




kind and nature whatsoever, shall be applied in reduction of the amount due on
the Note, and Lender shall not be required to institute or prosecute proceedings
to recover any deficiency as a condition of payment hereunder or enforcement
hereof. At any sale of any property encumbered by a Security Agreement or other
collateral given for the Indebtedness or any part thereof, whether by
foreclosure or otherwise, Lender may at its discretion purchase all or any part
of any property encumbered by a Security Agreement or collateral so sold or
offered for sale for its own account and may, in payment of the amount bid
therefor, deduct such amount from the balance due it pursuant to the terms of
the Note and the other Loan Documents. Collection action may be taken or demand
may be made against Borrower or against all parties who have signed this
Guaranty or any other guaranty covering all or any part of the Guaranteed
Obligations, or against any one or more of them, separately or together, without
impairing the rights of Lender against any other party hereto.

        3.    Certain Agreements and Waivers by Guarantor.    

        (a)  Guarantor hereby agrees that neither Lender's rights or remedies
nor Guarantor's obligations under the terms of this Guaranty shall be released,
diminished, impaired, reduced or affected by any one or more of the following
events, actions, facts, or circumstances, and the liability of Guarantor under
this Guaranty shall be absolute and unconditional irrespective of: (i) any
limitation of liability or recourse in any other Loan Document or arising under
any law; (ii) any claim or defense that this Guaranty was made without
consideration or is not supported by adequate consideration; (iii) the taking or
accepting of any other security or guaranty for, or right of recourse with
respect to, any or all of the Guaranteed Obligations; (iv) any homestead
exemption or any other exemption under applicable law; (v) any release,
surrender, abandonment, exchange, alteration, sale or other disposition,
subordination, deterioration, waste, failure to protect or preserve, impairment,
or loss of, or any failure to create or perfect any lien or security interest
with respect to, or any other dealings with, any collateral or security at any
time existing or purported, believed or expected to exist in connection with any
or all of the Guaranteed Obligations, including any impairment of Guarantor's
recourse against any person or entity or collateral; (vi) whether express or by
operation of law, any partial release of the liability of Guarantor hereunder,
or if one or more other guaranties are now or hereafter obtained by Lender
covering all or any part of the Guaranteed Obligations, any complete or partial
release of any one or more of such guarantors under any such other guaranty, or
any complete or partial release of Borrower or any other party liable, directly
or indirectly, for the payment or performance of any or all of the Guaranteed
Obligations; (vii) the death of Borrower or the appointment of a conservator or
guardian for Borrower; (viii) the insolvency, bankruptcy, dissolution,
liquidation, termination, receivership, reorganization, merger, consolidation,
change of form, structure or ownership, sale of all assets, or lack of
corporate, partnership or other power of Borrower or any other party at any time
liable for the payment of any or all of the Guaranteed Obligations; (ix) either
with or without notice to or consent of Guarantor: any renewal, extension,
modification, supplement, subordination or rearrangement of the terms of any or
all of the Guaranteed Obligations and/or any of the Loan Documents, including
material alterations of the terms of payment (including changes in maturity
date(s) and interest rate(s)) or performance or any other terms thereof, or any
waiver, termination, or release of, or consent to depart from, any of the Loan
Documents or any other guaranty of any or all of the Guaranteed Obligations, or
any adjustment, indulgence, forbearance, or compromise that may be granted from
time to time by Lender to Borrower, Guarantor, and/or any other person or entity
at any time liable for the payment or performance of any or all of the
Guaranteed Obligations; (x) any neglect, lack of diligence, delay, omission,
failure, or refusal of Lender to take or prosecute (or in taking or prosecuting)
any action for the collection or enforcement of any of the Guaranteed
Obligations, or to foreclose or take or prosecute any action to foreclose (or in
foreclosing or taking or prosecuting any action to foreclose) upon any security
therefor, or to exercise (or in exercising) any other right or power with
respect to any security therefor, or to take

3

--------------------------------------------------------------------------------

or prosecute (or in taking or prosecuting) any action in connection with any
Loan Document, or any failure to sell or otherwise dispose of in a commercially
reasonable manner any collateral securing any or all of the Guaranteed
Obligations; (xi) any failure of Lender to notify Guarantor of any creation,
renewal, extension, rearrangement, modification, supplement, subordination, or
assignment of the Guaranteed Obligations or any part thereof, or of any Loan
Document, or of any release of or change in any security, or of any other action
taken or refrained from being taken by Lender against Borrower or any security
or other recourse, or of any new agreement between Lender and Borrower, it being
understood that Lender shall not be required to give Guarantor any notice of any
kind under any circumstances with respect to or in connection with the
Guaranteed Obligations, any and all rights to notice Guarantor may have
otherwise had being hereby waived by Guarantor, and the Guarantor shall be
responsible for obtaining for itself information regarding the Borrower,
including, any changes in the business or financial condition of the Borrower,
and the Guarantor acknowledges and agrees that the Lender shall have no duty to
notify the Guarantor of any information which the Lender may have concerning the
Borrower; (xii) whether for any reason Lender is required to refund any payment
by Borrower to any other party liable for the payment or performance of any or
all of the Guaranteed Obligations, or to pay the amount thereof to someone else;
(xiii) the making of advances by Lender to protect its interest in any property
encumbered by a Security Agreement, to preserve the value of any property
encumbered by a Security Agreement or to facilitate performance of any term or
covenant contained in any of the Loan Documents; (xiv) the existence of any
claim, counterclaim, set-off or other right that Guarantor may at any time have
against Borrower, Lender, or any other person or entity, whether or not arising
in connection with this Guaranty, the Note or any other Loan Document; (xv) the
unenforceability of all or any part of the Guaranteed Obligations against
Borrower, whether because the Guaranteed Obligations exceed the amount permitted
by law or violate any usury law, or because the act of creating the Guaranteed
Obligations, or any part thereof, is ultra vires, or because the officers or
persons creating the Guaranteed Obligations acted outside the scope of their
authority, or because of a lack of validity or enforceability of or defect or
deficiency in any of the Loan Documents, or because Borrower has any valid
defense, claim or offset with respect thereto, or because Borrower's obligation
ceases to exist by operation of law, or because of any other reason or
circumstance, it being agreed that Guarantor shall remain liable on this
Guaranty regardless of whether Borrower or any other person or entity be found
not liable for the Guaranteed Obligations, or any part thereof, for any reason
(and regardless of any joinder of Borrower or any other party in any action to
obtain payment or performance of any or all of the Guaranteed Obligations);
(xvi) any order, ruling or plan of reorganization emanating from proceedings
under Title 11 of the United States Code with respect to Borrower or any other
person or entity, including any extension, reduction, composition, or other
alteration of the Guaranteed Obligations, whether or not consented to by Lender;
(xvii) any action which Lender may take under the Lease, including any amendment
or modification thereof or enforcement of remedies thereunder, or (xviii) any
other condition, event, omission, action or inaction that would in the absence
of this Section 3(a) result in the release or discharge of the Guarantor from
the performance or observance of any obligation, covenant or agreement contained
in this Guaranty or any other agreement.

        (b)  In the event any payment by Borrower or any other person or entity
to Lender is held to constitute a preference, fraudulent transfer or other
voidable payment under any bankruptcy, insolvency or similar law, or if for any
other reason Lender is required to refund such payment or pay the amount thereof
to any other party, such payment by Borrower or any other party to Lender shall
not constitute a release of Guarantor from any liability hereunder, and this
Guaranty shall continue to be effective or shall be reinstated (notwithstanding
any prior release, surrender or discharge by Lender of this Guaranty or of
Guarantor), as the case may be, with respect to, and this Guaranty shall apply
to, any and all amounts so refunded by Lender or paid by Lender to

4

--------------------------------------------------------------------------------




another person or entity (which amounts shall constitute part of the Guaranteed
Obligations), and any interest paid by Lender and any attorneys' fees, costs and
expenses paid or incurred by Lender in connection with any such event. It is the
intent of Guarantor and Lender that the obligations and liabilities of Guarantor
hereunder are absolute and unconditional under any and all circumstances and
that until the Guaranteed Obligations are fully and finally paid, and not
subject to refund or disgorgement, the obligations and liabilities of Guarantor
hereunder shall not be discharged or released, in whole or in part, by any act
or occurrence that might, but for the provisions of this Guaranty, be deemed a
legal or equitable discharge or release of a guarantor. Lender shall be entitled
to continue to hold this Guaranty in its possession for a period of one year
from the date the Guaranteed Obligations are paid in full and for so long
thereafter as may be necessary to enforce any obligation of Guarantor hereunder
and/or to exercise any right or remedy of Lender hereunder.

        (c)  If acceleration of the time for payment of any amount payable by
Borrower under the Note or any other Loan Document is stayed or delayed by any
law or tribunal, all such amounts shall nonetheless be payable by Guarantor on
demand by Lender.

        (d)  Lender, at its option and in its sole discretion, may proceed
against any collateral securing any of the Guaranteed Obligations by way of
judicial or non-judicial foreclosure or any other lawful remedy for the
enforcement of its rights, and the obligations of Guarantor under this Guaranty
shall survive Lender's exercise of any such right or remedy. Guarantor
understands that Lender's exercise of its rights and remedies including a
non-judicial foreclosure of any Security Agreement could impair, eliminate or
destroy subrogation, reimbursement, contribution, indemnification and other
rights Guarantor may have against Borrower or others for amounts paid by
Guarantor under this Guaranty. Nevertheless, Guarantor hereby waives and
relinquishes any claim or defense based upon the loss of any such rights,
election of remedies, discharge and satisfaction of the Guaranteed Obligations
and, to the fullest extent permitted by law following a non-judicial foreclosure
of any Security Agreement, any other claim or defense which may arise under
applicable law. If any collateral securing the Guaranteed Obligations is
foreclosed or realized upon whether judicially or non-judicially before Lender
proceeds against Guarantor under this Guaranty, then Guarantor's liability for
the Guaranteed Obligations shall be the deficiency resulting from the judicial
or non-judicial sale or other disposition; i.e., the difference between the
amount of the Guaranteed Obligations on the day of the foreclosure sale or other
disposition (including principal, accrued interest, attorneys' fees including on
appeal or otherwise), late charges and costs and expenses of foreclosure or
other disposition) and the amount realized at the foreclosure sale or other
disposition. To the fullest extent permitted by law, Guarantor waives the right
to object to the amount that may be bid by Lender at any foreclosure sale. If
not paid in full within thirty (30) days following Lender's demand, Guarantor's
liability for any deficiency following a non-judicial foreclosure of any
Security Agreement securing any of the Guaranteed Obligations shall bear
interest from the date of the foreclosure sale, compounded monthly, at the
default interest rate in the Note

        (e)  Guarantor acknowledges that Lender has no obligation to Guarantor
to make loans or advances to Borrower except where the obligation is evidenced
by Lender's written agreement, or to see to the proper use and application of
the funds so advanced. Guarantor understands that the Guaranteed Obligations and
this Guaranty can involve substantial risks for Guarantor and agrees that Lender
is not a trustee or fiduciary for Guarantor and undertakes no duty, obligation,
responsibility or special relationship to Guarantor or to see to proper use and
application of any loan or advance or otherwise to protect and not act adversely
to Guarantor's interests. Any application or use of Loan proceeds or advances
for purposes other than those provided for in the Loan Documents shall not
defeat, limit or impair this Guaranty in whole or in part.

5

--------------------------------------------------------------------------------




        (f)    Guarantor represents, warrants and covenants with Lender that
Guarantor has not presently guaranteed any other indebtedness of Borrower and
shall not guarantee any other indebtedness of Borrower unless such other lender
shall enter into a written agreement with Lender that this Guaranty shall be
superior to Guarantor's guarantee of the other lender's indebtedness, the form
and substance of such written agreement to be subject to Lender's prior
approval.

        4.    Subordination.    If, for any reason whatsoever, Borrower is now
or hereafter becomes indebted to Guarantor:

        (a)  such indebtedness and all interest thereon and all liens, security
interests and rights now or hereafter existing with respect to property of
Borrower securing such indebtedness shall, at all times, be subordinate in all
respects to the Guaranteed Obligations and to all liens, security interests and
rights now or hereafter existing to secure the Guaranteed Obligations;

        (b)  Guarantor shall not be entitled to enforce or receive payment,
directly or indirectly, of any such indebtedness of Borrower to Guarantor until
the Guaranteed Obligations have been fully and finally paid; provided, however,
that notwithstanding the foregoing, Guarantor is not prohibited from receiving
(i) such reasonable management fees or reasonable salary from Borrower as Lender
may find acceptable from time to time, and (ii) distributions from Borrower in
an amount equal to any income taxes imposed on Guarantor which are attributable
to Borrower's income from any property encumbered by a Security Agreement;

        (c)  Guarantor hereby assigns and grants to Lender a security interest
in all such indebtedness and security therefor, if any, of Borrower to Guarantor
now existing or hereafter arising, including any dividends and payments pursuant
to debtor relief or insolvency proceedings referred to below. In the event of
receivership, bankruptcy, reorganization, arrangement or other debtor relief or
insolvency proceedings involving Borrower as debtor, Lender shall have the right
to prove its claim in any such proceeding so as to establish its rights
hereunder and shall have the right to receive directly from the receiver,
trustee or other custodian (whether or not an Event of Default shall have
occurred or be continuing under any of the Loan Documents), dividends and
payments that are payable upon any obligation of Borrower to Guarantor now
existing or hereafter arising, and to have all benefits of any security
therefor, until the Guaranteed Obligations have been fully and finally paid. If,
notwithstanding the foregoing provisions, Guarantor should receive any payment,
claim or distribution that is prohibited as provided above in this Section 4,
Guarantor shall pay the same to Lender immediately, Guarantor hereby agreeing
that it shall receive the payment, claim or distribution in trust for Lender and
shall have absolutely no dominion over the same except to pay it immediately to
Lender; and

        (d)  Guarantor shall promptly upon request of Lender from time to time
execute such documents and perform such acts as Lender may require to evidence
and perfect its interest and to permit or facilitate exercise of its rights
under this Section 4, including execution and delivery of financing statements,
proofs of claim, further assignments and security agreements, and delivery to
Lender of any promissory notes or other instruments evidencing indebtedness of
Borrower to Guarantor. All promissory notes, accounts receivable ledgers or
other evidences, now or hereafter held by Guarantor, of obligations of Borrower
to Guarantor shall contain a specific written notice thereon that the
indebtedness evidenced thereby is subordinated under and is subject to the terms
of this Guaranty.

6

--------------------------------------------------------------------------------




        5.    Other Liability of Guarantor or Borrower.    If Guarantor is or
becomes liable, by endorsement or otherwise, for any indebtedness owing by
Borrower to Lender other than under this Guaranty, such liability shall not be
in any manner impaired or affected hereby, and the rights of Lender hereunder
shall be cumulative of any and all other rights that Lender may have against
Guarantor. If Borrower is or becomes indebted to Lender for any indebtedness
other than or in excess of the Indebtedness for which Guarantor is liable under
this Guaranty, any payment received or recovery realized upon such other
indebtedness of Borrower to Lender may, except to the extent paid by Guarantor
on the Indebtedness or specifically required by law or agreement of Lender to be
applied to the Indebtedness, in Lender's sole discretion, be applied upon
indebtedness of Borrower to Lender other than the Indebtedness. This Guaranty is
independent of (and shall not be limited by) any other guaranty now existing or
hereafter given. Further, Guarantor's liability under this Guaranty is in
addition to any and all other liability Guarantor may have in any other
capacity.

        6.    Lender Assigns.    This Guaranty is for the benefit of Lender and
Lender's universal successors, participants and assigns. Lender may, at any
time, sell, transfer, or assign the Guaranteed Obligations and the Loan
Documents, and any or all servicing rights with respect thereto, or grant
participations herein or issue mortgage pass-through certificates or other
securities evidencing a beneficial interest in a rated or unrated public
offering or private placement. In the event of any such sale, transfer or
assignment of the Guaranteed Obligations, or any part thereof, the rights and
benefits under this Guaranty, to the extent applicable to the Guaranteed
Obligations so sold, transferred or assigned, may be transferred with such
Guaranteed Obligations. Guarantor waives notice of any sale, transfer or
assignment of the Guaranteed Obligations or any part thereof, and agrees that
failure to give notice of any such sale, transfer or assignment will not affect
the liabilities of Guarantor hereunder. Lender is hereby authorized to
disseminate any information it now has or hereafter obtains pertaining to the
Guaranteed Obligations or this Guaranty, including credit or other information
on Borrower, Guarantor and/or any party liable, directly or indirectly, for any
part of the Guaranteed Obligations, to any actual or prospective assignee or
participant with respect to the Guaranteed Obligations, to any of Lender's
affiliates, including Banc of America Securities LLC, to any regulatory body
having jurisdiction over Lender, and to other parties as necessary or
appropriate in Lender's reasonable judgment.

        7.    Binding Effect.    This Guaranty is binding not only on Guarantor,
but also on Guarantor's heirs, personal representatives, successors and assigns;
provided, however, that Guarantor may not assign this Guaranty, or assign or
delegate any of its right or obligations under this Guaranty, without the prior
written consent of Lender in each instance. Upon the death of Guarantor, if
Guarantor is a natural person or entity, this Guaranty shall continue against
Guarantor's estate as to all of the Guaranteed Obligations, including that
portion incurred or arising after the death of Guarantor and shall be provable
in full against Guarantor's estate, whether or not the Guaranteed Obligations
are then due and payable.

        8.    Governing Law; Forum; Consent to Jurisdiction.    The validity,
enforcement, and interpretation of this Guaranty, shall for all purposes be
governed by and construed in accordance with the laws of the State of Washington
and applicable United States federal law, and is intended to be performed in
accordance with, and only to the extent permitted by, such laws. All obligations
of Guarantor hereunder are payable and performable at the place or places where
the Guaranteed Obligations are payable and performable. Guarantor hereby
irrevocably submits generally and unconditionally for Guarantor and in respect
of Guarantor's property to the nonexclusive jurisdiction of any state court, or
any United States federal court, sitting or having jurisdiction in the state
specified in the first sentence of this Section and to the jurisdiction of any
state or United States federal court sitting or having jurisdiction in the state
of Washington, over any suit, action or proceeding arising out of or relating to
this Guaranty or the Guaranteed Obligations. Guarantor hereby irrevocably
waives, to the fullest extent permitted by law, any objection that Guarantor may
now or hereafter have to the laying of venue in

7

--------------------------------------------------------------------------------


any such court and any claim that any such court is an inconvenient forum. Final
judgment in any such suit, action or proceeding brought in any such court shall
be conclusive and binding upon Guarantor and may be enforced in any court in
which Guarantor is subject to jurisdiction. Guarantor hereby agrees and consents
that, in addition to any methods of service of process provided for under
applicable law, all service of process in any such suit, action or proceeding in
any state court, or any United States federal court, sitting or having
jurisdiction in the state specified in the first sentence of this Section may be
made by certified or registered mail, return receipt requested, directed to
Guarantor at the address set forth at the end of this Guaranty, or at a
subsequent address of which Lender receives actual notice from Guarantor in
accordance with the notice provisions hereof, and service so made shall be
complete five (5) days after the same shall have been so mailed. Nothing herein
shall affect the right of Lender to serve process in any manner permitted by law
or limit the right of Lender to bring proceedings against Guarantor in any other
court or jurisdiction. Guarantor hereby releases, to the extent permitted by
applicable law, all errors and all rights of exemption, appeal, stay of
execution, inquisition, and other rights to which the Guarantor may otherwise be
entitled under the laws of the United States of America or any State or
possession of the United States of America now in force or which may hereinafter
be enacted. The authority and power to appear for and enter judgment against the
Guarantor shall not be exhausted by one or more exercises thereof or by any
imperfect exercise thereof and shall not be extinguished by any judgment entered
pursuant thereto. Such authority may be exercised on one or more occasions or
from time to time in the same or different jurisdiction as often as the Lender
shall deem necessary and desirable.

        9.    Invalidity of Certain Provisions.    If any provision of this
Guaranty or the application thereof to any person or entity or circumstance
shall, for any reason and to any extent, be declared to be invalid or
unenforceable, neither the remaining provisions of this Guaranty nor the
application of such provision to any other person or entity or circumstance
shall be affected thereby, and the remaining provisions of this Guaranty, or the
applicability of such provision to other persons or entities, or circumstances,
as applicable, shall remain in effect and be enforceable to the maximum extent
permitted by applicable law.

        10.    Attorneys' Fees and Costs of Collection.    Guarantor shall pay
on demand all attorneys' fees and all other costs and expenses incurred by
Lender in the enforcement of or preservation of Lender's rights under this
Guaranty including all attorneys' fees and expenses, investigation costs, and
all court costs, whether or not suit is filed hereon, or whether at maturity or
by acceleration, or whether before or after maturity, or whether in connection
with bankruptcy, insolvency or appeal, or whether in connection with the
collection and enforcement of this Guaranty against any other Guarantor, if
there be more than one. Guarantor agrees to pay interest on any expenses or
other sums due to Lender under this Section 10 that are not paid when due, at a
rate per annum equal to the default interest rate provided for in the Note.
Guarantor's obligations and liabilities under this Section 10 shall survive any
payment or discharge in full of the Guaranteed Obligations.

        11.    Payments.    All sums payable under this Guaranty shall be paid
in lawful money of the United States of America that at the time of payment is
legal tender for the payment of public and private debts.

        12.    Controlling Agreement.    It is not the intention of Lender or
Guarantor to obligate Guarantor to pay interest in excess of that lawfully
permitted to be paid by Guarantor under applicable law. Should it be determined
that any portion of the Guaranteed Obligations or any other amount payable by
Guarantor under this Guaranty constitutes interest in excess of the maximum
amount of interest that Guarantor, in Guarantor's capacity as guarantor, may
lawfully be required to pay under applicable law, the obligation of Guarantor to
pay such interest shall automatically be limited to the payment thereof in the
maximum amount so permitted under applicable law. The provisions of this
Section 12 shall override and control all other provisions of this Guaranty and
of any other agreement between Guarantor and Lender.

8

--------------------------------------------------------------------------------


        13.    Representations, Warranties, and Covenants of
Guarantor.    Guarantor hereby represents, warrants, and covenants that:

        (a)  Guarantor has a financial interest in the Borrower and will derive
a material and substantial benefit, directly or indirectly, from the making of
the Loan to Borrower and from the making of this Guaranty by Guarantor;

        (b)  this Guaranty is duly authorized and valid, and is binding upon and
enforceable against Guarantor;

        (c)  Guarantor is not, and the execution, delivery and performance by
Guarantor of this Guaranty will not cause Guarantor to be, in violation of or in
default with respect to any law or in default (or at risk of acceleration of
indebtedness) under any agreement or restriction by which Guarantor is bound or
affected;

        (d)  Guarantor will indemnify Lender from any loss, cost or expense as a
result of any representation or warranty of the Guarantor being false,
incorrect, incomplete or misleading in any material respect;

        (e)  there is no litigation pending or, to the knowledge of Guarantor,
threatened before or by any tribunal against or affecting Guarantor which would
have a material adverse impact on Guarantor's ability to pay and perform its
obligations under this Guaranty;

        (f)    all financial statements and information heretofore furnished to
Lender by Guarantor do, and all financial statements and information hereafter
furnished to Lender by Guarantor will, fully and accurately present the
condition (financial or otherwise) of Guarantor as of their dates and the
results of Guarantor's operations for the periods therein specified, and, since
the date of the most recent financial statements of Guarantor heretofore
furnished to Lender, no material adverse change has occurred in the financial
condition of Guarantor, nor, except as heretofore disclosed in writing to
Lender, has Guarantor incurred any material liability, direct or indirect, fixed
or contingent;

        (g)  after giving effect to this Guaranty, Guarantor is solvent, is not
engaged or about to engage in business or a transaction for which the property
of Guarantor is an unreasonably small capital, and does not intend to incur or
believe that it will incur debts that will be beyond its ability to pay as such
debts mature;

        (h)  Lender has no duty at any time to investigate or inform Guarantor
of the financial or business condition or affairs of Borrower or any change
therein, and Guarantor will keep fully apprised of Borrower's financial and
business condition;

        (i)    Guarantor acknowledges and agrees that Guarantor may be required
to pay and perform the Guaranteed Obligations in full without assistance or
support from Borrower or any other person or entity; and

        (j)    Guarantor has read and fully understands the provisions contained
in the Note and the other Loan Documents and is satisfied with the same in all
respects.

        Guarantor's representations, warranties and covenants are a material
inducement to Lender to enter into the other Loan Documents and shall survive
the execution hereof and any bankruptcy, foreclosure, transfer of security or
other event affecting Borrower, Guarantor, any other party, or any security for
all or any part of the Guaranteed Obligations.

        14.    Notices.    All notices, requests, consents, demands and other
communications required or which any party desires to give hereunder or under
any other Loan Document shall be in writing and, unless otherwise specifically
provided in such other Loan Document, shall be deemed sufficiently given or
furnished if delivered by personal delivery, by courier, or by registered or
certified United States

9

--------------------------------------------------------------------------------


mail, return receipt requested, postage prepaid, addressed to the party to whom
directed at the addresses specified in this Guaranty (unless changed by similar
notice in writing given by the particular party whose address is to be changed).
Any such notice or communication shall be deemed to have been given either at
the time of personal delivery or, in the case of courier or mail, as of the date
of first attempted delivery at the address and in the manner provided herein;
provided that, service of a notice required by any applicable statute shall be
considered complete when the requirements of that statute are met.
Notwithstanding the foregoing, no notice of change of address shall be effective
except upon actual receipt. This Section shall not be construed in any way to
affect or impair any waiver of notice or demand provided in this Guaranty or in
any Loan Document or to require giving of notice or demand to or upon any person
or entity in any situation or for any reason.

        15.    Cumulative Rights.    The exercise by Lender of any right or
remedy hereunder or under any other Loan Document, or at law or in equity, shall
not preclude the concurrent or subsequent exercise of any other right or remedy.
Lender shall have all rights, remedies and recourses afforded to Lender by
reason of this Guaranty or any other Loan Document or by law or equity or
otherwise, and the same (a) shall be cumulative and concurrent, (b) may be
pursued separately, successively or concurrently against Guarantor or others
obligated for the Guaranteed Obligations, or any part thereof, or against any
one or more of them, or against any security or otherwise, at the sole and
absolute discretion of Lender, (c) may be exercised as often as occasion
therefor shall arise, it being agreed by Guarantor that the exercise of,
discontinuance of the exercise of or failure to exercise any of such rights,
remedies, or recourses shall in no event be construed as a waiver or release
thereof or of any other right, remedy, or recourse, and (d) are intended to be,
and shall be, nonexclusive. No waiver of any default on the part of Guarantor or
of any breach of any of the provisions of this Guaranty or of any other document
shall be considered a waiver of any other or subsequent default or breach, and
no delay or omission in exercising or enforcing the rights and powers granted
herein or in any other document shall be construed as a waiver of such rights
and powers, and no exercise or enforcement of any rights or powers hereunder or
under any other document shall be held to exhaust such rights and powers, and
every such right and power may be exercised from time to time. The granting of
any consent, approval or waiver by Lender shall be limited to the specific
instance and purpose therefor and shall not constitute consent or approval in
any other instance or for any other purpose. No notice to or demand on Guarantor
in any case shall of itself entitle Guarantor to any other or further notice or
demand in similar or other circumstances. No provision of this Guaranty or any
right, remedy or recourse of Lender with respect hereto, or any default or
breach, can be waived, nor can this Guaranty or Guarantor be released or
discharged in any way or to any extent, except specifically in each case by a
writing intended for that purpose (and which refers specifically to this
Guaranty) executed, and delivered to Guarantor, by Lender.

        16.    Term of Guaranty.    This Guaranty shall continue in effect until
all the Guaranteed Obligations are fully and finally paid, performed and
discharged, except that, and notwithstanding any return of this Guaranty to
Guarantor, this Guaranty shall continue in effect (a) with respect to any of the
Guaranteed Obligations that survive the full and final payment of the
indebtedness evidenced by the Note, (b) with respect to all obligations and
liabilities of Guarantor under Section 10 and (c) as provided in Section 3(b).

        17.    Limitation on Guarantee.    Notwithstanding anything to the
contrary contained herein, Guarantor's obligations under this Guaranty shall be
limited to $[Amount of guarantor's personal obligation], plus all costs and
expenses incurred by Lender in connection with its exercise of any rights or
remedies under the Note, the Security Agreement and this Guaranty.

        18.    Subrogation.    Notwithstanding anything to the contrary
contained herein, Guarantor shall not have any right of subrogation in or under
any of the Loan Documents or to participate in any way therein, or in any right,
title or interest in and to any security or right of recourse for the
Indebtedness or any right to reimbursement, exoneration, contribution,
indemnification or any similar rights, until the

10

--------------------------------------------------------------------------------


Indebtedness has been fully and finally paid. This waiver is given to induce
Lender to make the Loan to Borrower.

        19.    Further Assurances.    Guarantor at Guarantor's expense will
promptly execute and deliver to Lender upon Lender's request all such other and
further documents, agreements, and instruments in compliance with or
accomplishment of the agreements of Guarantor under this Guaranty.

        20.    No Fiduciary Relationship.    The relationship between Lender and
Guarantor is solely that of lender and guarantor. Lender has no fiduciary or
other special relationship with or duty to Guarantor and none is created hereby
or may be inferred from any course of dealing or act or omission of Lender.

        21.    Interpretation.    Lender may pursue Guarantor hereunder without
being required (a) to pursue Borrower or any other person or entity, or
(b) pursue rights and remedies under any Security Agreement and/or applicable
law with respect to any property encumbered by a Security Agreement, or any
other Loan Documents. Each married individual who executes this Guaranty
represents to Lender that (a) the Guaranteed Obligations are of substantial and
material benefit to his or her marital community, (b) this Guaranty is a
community purpose guaranty, and (c) he or she intends to bind both his or her
separate estate and his or her marital community for payment of the Guaranteed
Obligations. The term "Lender" shall be deemed to include any subsequent
holder(s) of the Note. Whenever the context of any provisions hereof shall
require it, words in the singular shall include the plural, words in the plural
shall include the singular, and pronouns of any gender shall include the other
gender. Captions and headings in the Loan Documents are for convenience only and
shall not affect the construction of the Loan Documents. All references in this
Guaranty to Schedules, Articles, Sections, Subsections, paragraphs and
subparagraphs refer to the respective subdivisions of this Guaranty, unless such
reference specifically identifies another document. The terms "herein",
"hereof", "hereto", "hereunder" and similar terms refer to this Guaranty and not
to any particular Section or subsection of this Guaranty. The terms "include"
and "including" shall be interpreted as if followed by the words "without
limitation". All references in this Guaranty to sums denominated in dollars or
with the symbol "$" refer to the lawful currency of the United States of
America, unless such reference specifically identifies another currency.

        22.    Time of Essence.    Time shall be of the essence in this Guaranty
with respect to all of Guarantor's obligations hereunder.

        23.    Counterparts.    This Guaranty may be executed in multiple
counterparts, each of which, for all purposes, shall be deemed an original, and
all of which taken together shall constitute but one and the same agreement.

        24.    Entire Agreement.    This Guaranty embodies the entire agreement
between Lender and Guarantor with respect to the guaranty by Guarantor of the
Guaranteed Obligations. This Guaranty supersedes all prior agreements and
understandings, if any, with respect to the guaranty by Guarantor of the
Guaranteed Obligations. No condition or conditions precedent to the
effectiveness of this Guaranty exist. This Guaranty shall be effective upon
execution by Guarantor and delivery to Lender. This Guaranty may not be
modified, amended or superseded except in a writing signed by Lender and
Guarantor referencing this Guaranty by its date and specifically identifying the
portions hereof that are to be modified, amended or superseded.

        25.    Waiver of Jury Trial.    BORROWER AND LENDER WAIVE TRIAL BY JURY
IN RESPECT OF ANY CONTROVERSIES OR CLAIMS BETWEEN GUARANTOR AND LENDER, WHETHER
ARISING IN CONTRACT, OR TORT OR BY STATUTE, THAT ARISE OUT OF OR RELATE TO
(I) THIS GUARANTY (INCLUDING ANY RENEWALS, EXTENSIONS OR MODIFICATIONS), OR
(II) ANY OF THE OTHER LOAN DOCUMENTS (COLLECTIVELY A "CLAIM"). THIS WAIVER IS
KNOWINGLY, WILLINGLY AND VOLUNTARILY MADE BY GUARANTOR AND LENDER, AND

11

--------------------------------------------------------------------------------


GUARANTOR AND LENDER HEREBY REPRESENT THAT NO REPRESENTATIONS OF FACT OR OPINION
HAVE BEEN MADE BY ANY PERSON OR ENTITY TO INDUCE THIS WAIVER OF TRIAL BY JURY OR
TO IN ANY WAY MODIFY OR NULLIFY ITS EFFECT. THIS PROVISION IS A MATERIAL
INDUCEMENT FOR THE PARTIES ENTERING INTO THIS GUARANTY AND THE LOAN DOCUMENTS.
GUARANTOR AND LENDER ARE EACH HEREBY AUTHORIZED TO FILE A COPY OF THIS SECTION
26 IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER OF JURY TRIAL.
GUARANTOR FURTHER REPRESENTS AND WARRANTS THAT IT HAS BEEN REPRESENTED IN THE
SIGNING OF THIS GUARANTY AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL
COUNSEL, OR HAS HAD THE OPPORTUNITY TO BE REPRESENTED BY INDEPENDENT LEGAL
COUNSEL SELECTED OF GUARANTOR'S OWN FREE WILL, AND THAT GUARANTOR HAS HAD THE
OPPORTUNITY TO DISCUSS THIS WAIVER WITH COUNSEL.

        THIS GUARANTY AND THE WRITTEN LOAN DOCUMENTS REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

        ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO
FORBEAR FROM ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON
LAW.

        THIS GUARANTY RESULTS IN YOUR WAIVER OF CERTAIN LEGAL RIGHTS AND
DEFENSES, INCLUDING SUBROGATION RIGHTS AND ANY DEFENSE BASED ON THE LENDER'S
ELECTION OF REMEDIES. IT IS RECOMMENDED YOU CONSULT WITH YOUR OWN ATTORNEY
BEFORE ENTERING INTO THIS AGREEMENT.

        I CLEARLY UNDERSTAND THAT LENDER DOES NOT HAVE TO PURSUE THE BORROWER OR
ANY OTHER OBLIGATED PARTY OR FORECLOSE OR REALIZE UPON ANY COLLATERAL BEFORE
DEMANDING AND ENFORCING PAYMENT FROM ME. I FURTHER UNDERSTAND THAT I WILL HAVE
TO PAY THE AMOUNTS THEN DUE EVEN IF BORROWER OR ANY OTHER GUARANTOR OR OBLIGATED
PARTY DOES NOT MAKE PAYMENT OR IS OTHERWISE RELIEVED OF THE OBLIGATION OF MAKING
PAYMENT.

12

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, Guarantor duly executed this Guaranty as of the date
first written above.

GUARANTOR:          


--------------------------------------------------------------------------------

[guarantor name]
 
       


--------------------------------------------------------------------------------

[guarantor spouse name, if applicable]
 
 
Address of Guarantor:
 
       


--------------------------------------------------------------------------------


 
       

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

   

Lender's address for notices:

1001 Fourth Avenue, Suite 4700
Seattle, WA 98154
Attention: Larry R. Benaroya

With a copy to:

David N. Lombard, Esq.
Jameson, Babbitt, Stites & Lombard, P.L.L.C.
999 Third Avenue, Suite 1900
Seattle, WA 98104

13

--------------------------------------------------------------------------------

